DETAILED ACTION
1. 	Claims 1-15 are pending in this application. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-2,6-7 and 12-13  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by San der Jeught et al., (hereafter San der Jeught ), “LARGE-VOLUME OPTICAL COHERENCE  TOMOGRAPHY WITH REAL-TIME CORRECTION OF GEOMETRIC DISTORTION ARTIFACTS”, measurement Science and Technology  published on March 2013. 
, 
As to claim1, San der Jeught teaches A method of generating an optical coherence tomography (OCT) image performed by an OCT system (Abstract, a large- volume optical coherence tomography  with real time correction of geometric distortion artifact), the method comprising: 
obtaining an interference signal for a reference surface (page 8., To cover the entire observed surface, B-scans of the flat mirror were recorded at 100 different angles); 
generating a first image comprising a three-dimensional image of the reference surface from the interference signal for the reference surface (page 9.  three dimension of OCT volume obtained based on B-scans ); 
extracting a coherence gate curvature (CGC) profile from the first image (Fig.4C and 4D, page 8 last par.,  First, threshold filtering was applied to the greyscale OCT images (fig. 4A, 4B) of the observed mirror, to infer the topography of the surface. Next, the analytical equation of a circle was fitted to these data points using least-squares fitting (fig 4C, 4D). ); and 
generating a CGC fitting curve from the CGC profile ( page 8 last par., next, the analytical equation of a circle was fitted to these data points using least-squares fitting (fig 4C, 4D). In this way, the perceived origin location of radial distortion can be determined for each B-scan.)

As to claim 2, San der Jeught teaches obtaining an interference signal for a sample (Page 9-12, To cover the entire observed surface, B-scans of the flat mirror were recorded at 100 different angles of the fixed mirror); correcting the interference signal for the sample by using the CGC fitting curve (Figure 4: Calibration images are recorded to compensate for radial distortion artifact ); and
 generating a second image from the corrected interference signal for the sample (Page 12 generating OCT  corrected images,.).  

As to claim 6,  San der Jeught teaches An OCT system  ( Fig.1, Abstract,  a large- volume optical coherence tomography  with real time correction of geometric distortion artifact), comprising: 
an interferometer ( Page 3 last. par. Par., DC reference arm , sample arm; the optical signal originating from the light source is divided into reference and sample arm by a directional coupler (DC, splitting ratio 80/20).);
 a photodetector (page 5 2nd  par., camera).;
 a processor; a storage unit (page 15 1st par., ,  a computer system, containing a 3.33 GHz Intel i5 quad-core CPU and a GTX570 graphics card with 480 CUDA processing cores and 1280MB of on-board memory); and
 wherein the interferometer comprises a light source, a beam splitter, and a reference mirror, wherein the photodetector is configured to: receive interference light that is generated by reference light and reflected light, the reference light being generated by a laser beam from the light source being reflected on the reference mirror, the reflected light being generated by the laser beam reflected on a reference surface (Fig.1, page 3 last par. schematic diagram of the employed FD-OCT system is shown in fig. 1. A broadband light source, based on an Ytterbium-doped fiber (Multiwave Photonics, Porto, Portugal) with a central wavelength at λ = 1050 nm and bandwidth Δλ = 70 nm was used. The optical signal originating from the light source is divided into reference and sample arm by a directional coupler (DC, splitting ratio 80/20).  ); and
 convert the interference light into an interference signal (page 4, Backscattered light from the sample is collected and guided towards DC where it interferes with the light returning from the reference arm.) , and 
wherein the processor is configured to:
 obtain an interference signal for the reference surface; generate a first image comprising a three-dimensional image of the reference surface from the interference signal; extract a CGC profile from the first image; and generate a CGC fitting curve from the CGC profile  (these limitations are the same as the limitations of calim1, thus all claims limitations are rejected the same as claim 1).  
Regarding claim 7, all claims limitations are rejected the same as claims 6  and 2.

 As to claim11, San der Jeught  teaches A computer-readable storage medium that stores program instructions executable by a processor, the program instructions being configured to perform  (page 15 1st par., ,  a computer system, containing a 3.33 GHz Intel i5 quad-core CPU and a GTX570 graphics card with 480 CUDA processing cores and 1280MB of on-board memory, wherein the computer system designed to execute  the distortion correction algorithm. The remaining limitation of claim 11 is similar to the limitations of claim 1, thus the rejection applied to claim 1 is also applied to the remaining limitation of claim 11.

	Regarding claim 12, all claims limitations are rejected the same as claim 11 and 2. 

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-5,8-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being unpatentable over Jeught ), “LARGE-VOLUME OPTICAL COHERENCE  TOMOGRAPHY WITH REAL-TIME CORRECTION OF GEOMETRIC DISTORTION ARTIFACTS”  in view  IHARA;  et al., (hereafter IHARA; ), US 20120256909 A1, published  Oct.11, 2012

As to claim 3  San der Jeught teaches 3 the extracting the CGC profile ( this limitation discuss in claim 1 above) comprises: 
.  
	However, it is noted that San der Jeught does not specifically teach “selecting a first pixel set from pixels on an x-y plane of the three-dimensional image; and extracting, for the first pixel set, differences in relative depth  position between a peak point in the three-dimensional image of the reference surface and points other than the peak point in the three-dimensional image of the reference surface”
On the other hand in the same filed of endeavor  IHARA  teaches  selecting a first pixel set from pixels on an x-y plane of the three-dimensional image; and extracting, for the first pixel set, differences in relative depth  position between a peak point in the three-dimensional image of the reference surface and points other than the peak point in the three-dimensional image of the reference surface([0172] IHARA specifically teaches determined  the difference 
between the minimum value and the maximum value of the position of the 3D image in the depth direction. The depth of an image is represented by using 2D plane usually x-y plane. Thus, the difference between the minimum value and the maximum value of the position of the 3D image in the depth is calculated based the pixel coordinates in the x-y plane.  Calculating the difference between the minimum value and the maximum value of position of the 3D image in the depth direction can be obtain by selecting the maximum and the minimum coordinates of pixels, and calculating the difference between maximum x-y and the minimum x-y coordinates values of the pixels). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of calculating the difference 
between the minimum value and the maximum value of the of the 3D image in the depth direction by adjusting a threshold value taught by IHARA into San der Jeught
The suggestion/motivation for doing so would have been to allow user of der Jeught to changes the display viewpoint information of the 3D image so that the difference can be equal to or more than the predetermined value(see [0172])

Regarding claim 8, all claims limitations are rejected the same as claim 3

 Regarding claim 13, all claims limitations are rejected the same as claim 3. 

 	As to claim 4, IHARA teaches the selecting the first pixel set comprises selecting only a part of the pixels on the x-y plane of the three-dimensional image as the first pixel set ([0172] , clearly the depth of an image is represented  using two- dimension coordinate  usually x-y coordinate  system. Therefore, calculating the difference between the minimum value and the maximum value of position of the 3D image in the depth direction can be obtain by  selecting  the maximum and the minimum  coordinates of pixels, and  calculating the difference between  maximum  x-y and the minimum x-y coordinates values of the pixels). 

Regarding claim 9, all claims limitations are rejected the same as claim 4
 
Regarding claim 14, all claims limitations are rejected the same as claim 4. 

As to claim 5, IHARA  the selecting the first pixel set comprises selecting a part of the pixels on the x-y plane of the three-dimensional image as the first pixel set (This limitation is discussed in claim 3 above ),
However, it is noted that IHARA does not specifically teaches “selecting a part of the pixels on the x-y plane based on strength of the interference signal corresponding to each pixel”

Official Notice is taken that it was well known the art at the time of filing to modify  the algorithm that calculate the depth  based maximum and minimum value by  including a code that evaluate  pixel intensity values.  The suggestion and modification doing so is to avoid loss of depth information because of very weak pixel intensity value.

Regarding claim 10, all claims limitations are rejected the same as claim 5
 	
Regarding claim 15, all claims limitations are rejected the same as claim 5. 

 Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/  Primary Examiner, Art Unit 2699